Citation Nr: 1543104	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or any other diagnosis.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from January 25, 1974 to February 25, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  During the April 2015 Board hearing, the Veteran's attorney raised claims of entitlement to service connection for major depressive disorder and anxiety.  Construing the claim liberally, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (noting it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

Since the January 2014 statement of the case, the Veteran has submitted additional evidence probative to her current claim, which has not been considered by the RO.  However, in the present case, the Board is remanding the Veteran's claim.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously pro se.  However, in April 2015, the Veteran appointed Susan Saidel as her attorney (as reflected in an April 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she developed depression and anxiety during her service and that such disorders have been chronic since that time.  (April 2015 Board hearing).  She contends that she developed PTSD due to sexual harassment in service.  Specifically, she contends that a petty officer, whose name she could not remember, worked in the mess hall and gave her unwanted attention, to include giving her special food such as lobster or steak.  (June 2015 Brief in Support of Award of Compensation).  She also reported that he gave her three letters, which started by telling her that she was cute and that he wanted to get to know her better, but then grew to become more sexually explicit and/or hostile.  (October 2012 statement, April 2015 Board hearing).  She further reported an incident when she felt threatened, after she found him in her dorm after she had exited the shower area and had to tell him to leave her alone.  She indicated that she reported her purported harasser to her commanding officer (CO), but that her CO told her to grow up and treated her differently afterwards.  (April 2015 Board hearing).  A month after her enlistment, the Navy referred the Veteran for separation and discharged her by reason of character and behavior disorders.  (February 1974 Brigade Aptitude Board and Record of Discharge, Release from Active Duty or Death).

The Board notes that private medical records from private medical provider Dr. A.S. document that the Veteran has been diagnosed with various psychiatric disorders, including anxiety, depression, and PTSD.  She initially sought psychiatric treatment in May 2007 after being hit by a bullet fragment and sought further treatment after being sexually harassed at work.  (May 2007 and October 2009 private medical records of Dr. A.S.).  The Veteran has indicated that no investigation was conducted regarding her complaints of sexual harassment during service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.   Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Also, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011) (providing that under 38 C.F.R. § 3.304(f)(5), a post-service medical opinion may be used in determining whether the occurrence of a PTSD stressor is corroborated for in-service personal assaults, and the Board may weigh the medical opinion evidence against other record evidence).  There is no medical opinion of record that links any of the claimed psychiatric disorders to the Veteran's military service.  The Board will afford the Veteran a VA examination and medical opinion to assist the Veteran in substantiating her claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, specifically including consideration of the claimed depression, anxiety, and PTSD, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records from Dr. A.S., the Veteran's statements and a complete copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with her claim of being sexually harassed during her active service AND whether it is at least as likely as not (i.e., 50 percent or greater probability) in the examiner's medical judgment that the sexual harassment occurred.  The examiner is advised that the Veteran contentions include (i) receiving unwanted attention from a petty officer in the mess hall, to include giving her special food such as lobster or steak for her meals; (ii) receiving three letters from that officer, which the Veteran claims initially started by telling her that she was cute and that he wanted to get to know her better, but then grew to become more sexually explicit and/or hostile; and (iii) feeling threatened one day when she found the officer in her dorm after she had exited the shower area and having to tell him to leave her alone.  (October 2012 statement, April 2015 Board hearing, and June 2015 Brief in Support of Award of Compensation).  

b)  The examiner should then opine on whether it is at least as likely as not (i.e., 50 percent or greater probability) that any portion of the Veteran's PTSD is a result of such sexual harassment.

c) For each diagnosed acquired psychiatric disorder OTHER THAN PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any portion of such disorder is etiologically related to an incident of the Veteran's military service.

A complete explanation for EACH opinion offered should be provided.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence - to specifically include the new evidence of record provided by the Veteran's attorney following the statement of the case.   If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


